DETAILED ACTION
1.	The applicant’s amendment filed 07/19/2022 was received. Claim 1 was amended. Claims 4-5 were cancelled.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 04/22/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under AIA  35 U.S.C. 112(b), of claim 5 are withdrawn per cancellation of claim 5.

5.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Tomari et al. (WO 2017/057198 A1) in view of Liu (CN 206783760 U) of claims 1 & 3-5 are withdrawn per cancellation of claims 4-5, amendments of claim 1 and Applicant’s arguments being persuasive.

6.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Tomari et al. (WO 2017/057198 A1) in view of Liu (CN 206783760 U) and further in view of Zhang et al. (CN 203577599 U) of claim 2 are withdrawn per amendments of claim 1 and Applicant’s arguments being persuasive.

7.	Support for these amendments can be found in the instant application US PG-Pub. 2020/0353501 A1: [0050]-[0071]; fig. 4-8.

Examiner’s Amendment
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Christopher P. Bruenjes on 08/02/2022.
Claim 1 in the application has been amended as follows: 
A preform coating device, comprising: 
a plurality of rotary retention parts each of which horizontally retains a preform and rotates the preform about an axis of the preform, 
a conveyance part that conveys the preforms by moving the plurality of rotary retention parts, the plurality of rotary retention parts being arranged at predetermined intervals along a conveyance path of the conveyance part, 
a first dispenser that discharges coating solution toward the preforms, and 
a second dispenser having the same structure as the first dispenser, 
wherein the first dispenser and the second dispenser each comprises: 
a head having a structure for feeding the coating solution, and 
a plurality of nozzles in fluid communication with the head, each of the plurality of nozzles having a slot for discharging the coating solution, 
wherein the first dispenser and the second dispenser are arranged alternatingly on [[the]] a same axis line along the conveyance path; 
wherein the first dispenser and the second dispenser have overlapping regions in [[the]] a direction along the conveyance path; 
wherein one of the first and second dispensers is arranged below the  preforms to be coated so as to discharge the coating solution upwardly; US.350175897.01Application No. 16/957,140Docket No.: 047237-5045-00-US-603544 Amendment dated: July 19, 2022Page 3 Reply to Office Action of April 22, 2022 
wherein another of the first and second dispensers is arranged above thepreforms to be coated so as to discharge the coating solution downwardly; 
wherein the plurality of nozzles are arranged at predetermined intervals along the conveyance path;
wherein the intervals between the plurality of nozzles are equal to the intervals between the plurality of rotary retention parts; and 
wherein the plurality of nozzles of the first dispenser and the plurality of nozzles of the second dispenser are arranged alternatingly in the direction along the conveyance path.

Reasons for Allowance
9.	Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A preform coating device, comprising: 
a plurality of rotary retention parts each of which horizontally retains a preform and rotates the preform about an axis of the preform, 
a conveyance part that conveys the preforms by moving the plurality of rotary retention parts, the plurality of rotary retention parts being arranged at predetermined intervals along a conveyance path of the conveyance part, 
a first dispenser that discharges coating solution toward the preforms, and 
a second dispenser having the same structure as the first dispenser, 
wherein the first dispenser and the second dispenser each comprises: 
a head having a structure for feeding the coating solution, and 
a plurality of nozzles in fluid communication with the head, each of the plurality of nozzles having a slot for discharging the coating solution, 
wherein the first dispenser and the second dispenser are arranged alternatingly on a same axis line along the conveyance path; 
wherein the first dispenser and the second dispenser have overlapping regions in a direction along the conveyance path; 
wherein one of the first and second dispensers is arranged below the preforms to be coated so as to discharge the coating solution upwardly; US.350175897.01Application No. 16/957,140Docket No.: 047237-5045-00-US-603544 Amendment dated: July 19, 2022Page 3 Reply to Office Action of April 22, 2022 
wherein another of the first and second dispensers is arranged above the preforms to be coated so as to discharge the coating solution downwardly; 
wherein the plurality of nozzles are arranged at predetermined intervals along the conveyance path;
wherein the intervals between the plurality of nozzles are equal to the intervals between the plurality of rotary retention parts; and 
wherein the plurality of nozzles of the first dispenser and the plurality of nozzles of the second dispenser are arranged alternatingly in the direction along the conveyance path.” The closest prior arts of record Tomari et al. (WO 2017/057198 A1) and (CN 206783760 U), do not teach nor suggest “wherein the first dispenser and the second dispenser are arranged alternatingly on a same axis line along the conveyance path; wherein the first dispenser and the second dispenser have overlapping regions in a direction along the conveyance path” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717